[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                       FILED
                           ________________________           U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                   November 17, 2005
                                 No. 05-11851                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                        D. C. Docket No. 04-20824-CR-JEM

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

MATILDE ELENA RUA BLANDON,

                                                               Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________
                               (November 17, 2005)

Before ANDERSON, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

      Appellant Matilde Elene Rua Blandon appeals her 70-month sentence for

importation of heroin and possession of heroin with intent to distribute, in violation
of 21 U.S.C. §§ 952(a) and 841(a)(1). On appeal, Blandon argues that the district

court erred in not granting her a minor-role reduction because it failed properly to

apply the test from United States v. De Varon, 175 F.3d 930 (11th Cir. 1999) (en

banc). She argues that, under De Varon, the district court was required to measure

her conduct against the other particpants’ conduct. She argues that because the

district court categorically denied her request for a minor-role reduction based

upon her being a drug courier, and as such, applied a per se preclusive rule, the

standard of review in this case should be de novo, not clear error.

      The standard of review for a district court’s determination of whether a

defendant qualifies for a minor-role reduction is clear error. United States v. Boyd,

291 F.3d 1274, 1277 (11th Cir. 2002) (citing De Varon, 175 F.3d at 937-38). The

proponent of the reduction always bears the burden of proving the entitlement to

the reduction by a preponderance of the evidence. De Varon, 175 F.3d at 939. The

Sentencing Guidelines permit a court to decrease a defendant’s offense level by

two points if it finds that the defendant was a “minor participant” in the criminal

activity. U.S.S.G § 3B1.2(b). A defendant is a minor participant if she is “less

culpable than most other participants, but [her] role could not be described as

minimal.” U.S.S.G. § 3B1.2, cmt. n.5. In determining whether a mitigating-role

reduction is warranted, a district court’s decision “should be informed by two



                                           2
principles discerned from the Guidelines: first, the defendant’s role in the relevant

conduct for which she has been held accountable at sentencing, and, second, her

role as compared to that of other participants in her relevant conduct.” De Varon,

175 F.3d at 940. In looking to relevant conduct, “the district court must assess

whether the defendant is a minor or minimal participant in relation to the relevant

conduct attributed to the defendant in calculating her base offense level.” Id. at

941.

       The district court determined that because Blandon was held accountable

only for the amount of drugs she imported into the United States, her actual

conduct and her relevant conduct were identical. See DeVaron, 175 F.3d at 942-

43. (“[A] district court may legitimately conclude that the courier played an

important or essential role in the importation of these drugs.”) Thus, concluding

Blandon did not play a minor role in the relevant conduct, the district court was not

required to analyze the DeVaron second prong.

       Because the record demonstrates that the district court did not categorically

exclude Blandon from a minor-role reduction and it properly applied the De Varon

analysis, we conclude there was no clear error. Accordingly, we affirm Blandon’s

sentence.

       AFFIRMED.



                                           3